  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 263 Filed: 05/03/19 Page: 1 of 1 PAGEID #: 23659
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the
                                                       SouthernDistrict
                                                   __________   Districtofof__________
                                                                             Ohio

   OHIO A. PHILIP RANDOLPH INSTITUTE, et al.,                        )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:18-cv-357
             LARRY HOUSEHOLDER, et al.                               )
                            Defendant                                )

                                             JUDGMENT IN A CIVIL ACTION

The court has ordered that (check one):

u the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                            dollars ($               ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of             % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other:
u              Plaintiffs are granted judgment against Defendants as expressed in the Order and Opinion of today's date
               of the three-judge panel of Circuit Judge Moore and District Judges Black and Watson.
                                                                                                                                     .

This action was (check one):

u tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

✔
u tried by Judge          three-judge panel                                               without a jury and the above decision
was reached.

u decided by Judge                                                                             on a motion for

                                                                                                                                     .

Date:          5/3/2019                                                     CLERK OF COURT



                                                                                          Signature of Clerk or Deputy Clerk
